Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the foHowing: Upon the appeal herein there was presented a question under the Constitution of the United States, viz.: Appellant contended that his right to due process of law under the Fourteenth Amendment to the Constitution was violated. The Court of Appeals held that adequate assistance of counsel was afforded and that, therefore, there was no substance or merit to appellant’s contention. [See 7 N Y 2d 1001.]